DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0327026 A1 to Murphy et al. (hereinafter Murphy).
Regarding claims 1 and 2, Murphy discloses a fluoride phosphor, the fluoride phosphor having a composition K2SiF6:Mn4+ (para [0017]), which is instantly claimed general formula (1):
A2SiF6:Mn4+ (1)
in which A represents at least one alkali metal wherein A is K alone.
prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Murphy anticipates the clamed phosphor formula and teaches treating the surface of the claimed phosphor with the same HF surface treatment.  Therefore, the Murphy fluoride phosphor is expected to inherently have a ratio (A1/A2) of an area (A1) of a spectrum in a range of from 645 eV or more to less than 651 eV in XPS measurement to an area (A2) of a spectrum in a range of from 682.8 eV or more to less than 690 eV in XPS measurement, of 0.0005 to 0.0010.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy.
Regarding claims 3 and 4, Murphy discloses a light emitting device (para [0034]) comprising: the fluoride phosphor according to claims 1 and 2; and a light emitting source having a peak wavelength of at about 400 nm to about 500 nm (para [0036]), which overlaps the instantly claimed range of 420 nm to 480 nm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

Regarding claims 5 and 6, Murphy discloses the light emitting device according to claims 3 and 4, wherein the light emitting device further comprises at least one phosphor that emits green light (para [0047]) which inherently has a peak wavelength of about 520 to about 560 nm and therefore overlaps the instantly claimed range of 510 nm to 550 nm, when receiving excitation light having a wavelength of about 400 nm to about 500 nm (para [0036]), which overlaps the instantly claimed range of 455 nm.  See MPEP 2144.05(I), cited above. 

claims 7 and 8, Murphy discloses the light emitting device according to claims 5 and 6, wherein the at least one phosphor that emits green light is selected from a group that includes Eu-doped β-sialon (para [0048]). It would be obvious to one of ordinary skill in the art to employ Eu-doped β-sialon as the phosphor that emits green light to facilitate production of customized white light (para [0047]) with the desired efficiency and color rendering properties (para [0002]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10611956 B2 (hereinafter 956). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same light emitting devices having light emitting sources that emit light at the same wavelength (instant claims 3 and 4 and 956 claim 3) comprising overlapping A2SiF6:Mn4+ phosphors where A is an alkali metal (instant claims 1 and 2 and 956 claim 1).  Alkali metals encompass K. Both teach that the light emitting devices comprise the same phosphors that emit green light at the same wavelength (instant claims 5-8 and 956 claims 4 and 5).  The phosphor of the 956 claims is expected to inherently have at least an overlapping ratio (A1/A2) of an area (A1) of a spectrum in a range of from 645 eV or more to less than 651 eV in XPS measurement to an area (A2) of a spectrum in a range of from 682.8 eV or more to less than 690 eV in XPS measurement, of 0.0005 to 0.0010, because the fluoride phosphors .

Response to Arguments
Applicant's arguments filed 12/8/20, regarding Murphy, have been fully considered but they are not persuasive. Applicant argues that Murphy does not teach the A1/A2 ratio set forth in the instant claims. Applicant argues that the A1/A2 ratio is not merely a phosphor property but rather speaks to the amount of Mn activated in the fluoride phosphor and speaks to controlling the amount of Mn4+ bonded to fluorine at the outermost surface of the fluoride phosphor.  However, it is the examiner’s position that Murphy teaches a fluoride phosphor with an identical composition that has been subjected to the same surface treatment, thereby controlling the surface of the fluoride phosphor and providing the instantly claimed the A1/A2 ratio.  Note that the instant . 
Applicant points to Comparative Examples 1 and 2 of the instant disclosure, arguing that merely having the same fluoride formula does not necessarily provide the A1/A2 ratio measured by XPS as set forth in the instant claims.  It is noted that the method of measuring A1/A2, XPS, does not provide the difference in results.  It appears that HF treatment does make a contribution to arriving at the desired A1/A2 ratio. The Comparative Examples were not subjected to HF treatment and do not have the desired A1/A2 ratio.  However, as discussed above, Murphy does provide HF treatment to the surface of the fluoride phosphor that has the identical formula.  Therefore, one of ordinary skill in the art would expect the Murphy phosphor to have the same A1/A2 ratio, absent evidence to the contrary.  Applicant has not provided such evidence. 
Therefore the 102 rejection of claims 1 and 2 as anticipated by Murphy stands.
claims 3-8 as obvious over Murphy also stands. 

Applicant's arguments filed 12/8/20, with regard to Hong, have been fully considered.  Hong teaches a fluoride phosphor with the same formula but does not teach or suggest treating the fluoride phosphor in a manner that changes or controls Mn4+ at the surface of the phosphor, particularly via HF surface treatment.  
Therefore the 102 rejection of claims 1 and 2 as anticipated by Hong has been withdrawn.
The 103 rejection of claims 3-8 as obvious over Hong has been withdrawn.

Applicant's arguments filed 12/8/20, regarding 956 have been fully considered but they are not persuasive. Applicant argues that 956 does not teach the claimed A1/A2 ratio and that this ratio is not inherent.  However, as discussed above, the instant disclosure states that the claimed A1/A2 ratio is achieved by subjecting the fluoride phosphor to HF treatment with subsequent washing  (602, para [0052] and [0063]).  956 teaches a fluoride phosphor with an identical formula, made by a closely overlapping method and subjected to HF treatment surface treatment with subsequent washing (col 7, ln 40-46).  Therefore, because the 956 phosphor has an identical formula, is made by an overlapping method and received the same surface treatment, the 956 fluoride phosphor is expected to have at least overlapping properties, including A1/A2 ratios, absent evidence to the contrary.  Applicant has not provided such evidence.
Therefore, the obviousness double patenting rejection of claims 1-8 as obvious over the claims of 956 stands. 

Applicant’s arguments, see page 3, filed 12/8/20, with respect to 235 have been fully considered and are persuasive. A proper terminal disclaimer was filed on 12/8/20. Therefore, the obviousness double patenting rejection of claims 1-8 as obvious over the claims of 235 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 12/8/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,508,235 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734